Citation Nr: 1227169	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to November 28, 2008, and 10 percent thereafter for peripheral neuropathy, left lower extremity.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus with erectile dysfunction and onychomycosis.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus with erectile dysfunction and onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.R.
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified before an Acting Veterans Law Judge, seated at the RO in Waco, Texas.  A transcript of that hearing has been added to the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regards to the service-connected peripheral neuropathy of the lower extremity, the Veteran asserts that a higher disability rating is warranted.  At the August 2011 Board hearing, the Veteran testified that his service-connected peripheral neuropathy of the left lower extremity has worsened in severity since his last VA examination.  Additionally, the Veteran's representative noted that the most recent VA examination for the service-connected disability was approximately 16 months old and could not be used in determining the current severity of the Veteran's disability.  See the July 2011 Statement of Accredited Representative in Appealed Case.  

Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his increased rating claim was conducted in January 2009.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that an additional VA examination is necessary to clarify the current severity of his service-connected disability.   

Turning to the service connection claim for hypertension, the Veteran asserts that the claimed hypertension is attributable to his service-connected diabetes mellitus.  In January 2009, the Veteran was afforded a VA examination for his hypertension.  The VA examiner indicated that a review of the claims file was conducted, as well as a physical examination of the Veteran.  The VA examiner diagnosed the Veteran with essential hypertension, and opined that the present diagnosis of hypertension is less likely than not secondary to the service-connected diabetes mellitus.  

The Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Specifically, the January 2009 VA examiner concluded that the Veteran's hypertension is not caused by the Veteran's service-connected diabetes mellitus.  However, no rationale was provided. 

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Here, as noted, no rationale was provided with the negative opinion.  Moreover, the examiner did not adequately discuss whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  See 38 C.F.R. § 3.310(b).  Thus, on remand, the Veteran should be accorded a pertinent VA examination that provides an opinion with supporting rationale.  

Finally, with regards to the claimed sleep apnea, the Veteran also contends that his service-connected diabetes caused his sleep apnea.  Review of the record reveals that the Veteran has not been afforded a VA examination in connection with his claim for service connection for sleep apnea, to include as secondary to the Veteran's service-connected diabetes mellitus.  VA outpatient treatment records show complaints of poor sleep, with the Veteran stating that he sleeps approximately three to five hours nightly with two mid-sleep awakenings.  See VA outpatient treatment records dated June 2008.  The evidence of record does not include a medical opinion commenting as to whether it is at least as likely as not that his sleep apnea was caused or aggravated by his service-connected diabetes mellitus.  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:  

1.  Obtain all VA treatment records dated from October 2008 to the present, and associate those records with the claims file.  

2.  Schedule the Veteran a VA examination to determine the current severity of his service-connected peripheral neuropathy of the left lower extremity.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability.  In examining the Veteran, the examiner should report complete range of motion findings for the affected joints.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.  

The examiner is also requested to comment upon the extent of any impairment to the muscular system (as distinguished from orthopedic joint impairment) involving the service-connected disability.  

The examiner should also identify any associated neurological deformities associated with the service-connected disability.  The severity of each neurological sign and symptom should be reported, to include whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the respective nerves.  Moreover, state whether any additional nerve is affected and if so state the severity of the impairment of the nerve affected.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  All necessary tests, as determined by the examiner, should be performed.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hypertension is related to an event, injury, or disease in service. 

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is caused or aggravated by a service-connected disability, to specifically include his service-connected diabetes mellitus.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  

If the examiner finds that the Veteran's hypertension is aggravated by the service-connected diabetes mellitus he/she should indicate the degree of disability of the hypertension before it was aggravated and its current degree of disability.  If the hypertension was not caused or aggravated by the service-connected diabetes mellitus, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the examiner cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea.  All necessary tests should be performed, and the examiner should identify and clarify all disorders associated with the claimed sleep apnea.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep apnea is related to an event, injury, or disease in service. 

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is caused or aggravated by a service-connected disability, to specifically include his service-connected diabetes mellitus.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  

If the examiner finds that the Veteran's sleep apnea is aggravated by the service-connected diabetes mellitus he/she should indicate the degree of disability of the sleep apnea before it was aggravated and its current degree of disability.  If the sleep apnea was not caused or aggravated by the service-connected diabetes mellitus, the examiner should state so. 

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


